UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1357


KEN GRYDER,

                    Plaintiff - Appellant,

             v.

COMMONWEALTH OF VIRGINIA, c/o Mark Herring; DMV OF VIRGINIA,
Richard Holcomb DMV Commissioner; STAFFORD DEPUTY RENALDI
MERVIL; LAURA RUDY, Stafford County Treasurer; ULTRIS COURTHOUSE
APARTMENTS, c/o Senex Law; SHANK’S TOWING; ROBERT HARRIS,
attorney from the original case and perjurer,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:21-cv-00262-LMB-MSN)


Submitted: August 24, 2021                                        Decided: August 26, 2021


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ken Gryder, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ken Gryder appeals the district court’s order dismissing, after a review pursuant to

28 U.S.C. § 1915, Gryder’s complaint purporting to raise several claims against

Defendants. On appeal, we confine our review to the issues raised in the informal brief.

See 4th Cir. R. 34(b). Because Gryder’s informal brief does not challenge the basis for the

district court’s disposition, he has forfeited appellate review of the court’s order. See

Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important

document; under Fourth Circuit rules, our review is limited to issues preserved in that

brief.”). Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2